WILLIAMS, Justice,
dissenting:
Regretfully a second dissent in this case by this writer hereby is registered. Regretfully, not that the view is held but that the result of the current opinion of the majority evokes it, just as night follows the day.
Having prevailed in the first trial below and with his order having been vacated on the prior review, claimant it would appear properly was permitted to have another run at offering the sort of proof required to hopefully substantiate his claim. This appears to be but even-handed dealing out of minimal justice. It is not as if claimant made his best case in the first instance and failed in his first effort.
Moreover, the State Industrial Court has not always been considered as subject to the same strictness either of procedural rules or application of such rules.
Further, if the Industrial Court erred, the appropriateness of a test by application for treatment in an original proceeding for a writ of prohibition rather than by petition for review is doubted.
See authorities cited by the majority. See particularly discussion of Dr. P’s medical report, Oklahoma City v. Fain, 531 P.2d 1023, 1026.
I respectfully dissent.